The findings and conclusions are reversed and plaintiff’s proposed findings of fact numbered First, Second, Third, Fourth, Fifth and Sixth and the proposed conclusions of law numbered First, Fourth, Fifth and Sixth are found. The finding of the trial court of the defendant’s marriage to one Kroell previous to her marriage to the plaintiff, and that such marriage had not been annulled or dissolved at the time that she went through the marriage ceremony with the plaintiff is amply supported by the evidence and under the facts here the plaintiff has established that he is entitled to relief. (Davis v. Davis, 279 N. Y. 657.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur. [176 Misc. 690.]